          Case 1:03-cr-00441-RBW Document 1066 Filed 07/08/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
      v.                             ) Criminal Case No. 03-441-08 (RBW)
                                     )
ANTHONY RICE,                        )
                                     )
                  Defendant.         )
____________________________________ )

                                               ORDER

          In accordance with the oral rulings issued by the Court at the motion hearing held on the

same date via videoconference, it is hereby

          ORDERED that the Emergency Motion for Compassionate Release, ECF No. 1055, is

GRANTED. It is further

          ORDERED that the defendant is RESENTENCED to time served, with a ten-year

period of supervised release. It is further

          ORDERED that, subject to a fourteen-day quarantine and a medical clearance by prison

authorities, the defendant be immediately released from custody on his sentence in this case. It is

further

          ORDERED that the government’s show cause obligations under the Court’s July 7, 2020

Order are DISCHARGED. It is further

          ORDERED that the Government’s Motion for Leave to Late File, ECF No. 1065, is

GRANTED. It is further

          ORDERED that the United States’ Opposition to Defendant’s Pro Se Motion to Impose

a Reduced Sentence Pursuant to Section 404 of the First Step Act, ECF No. 1065-2, is
        Case 1:03-cr-00441-RBW Document 1066 Filed 07/08/20 Page 2 of 2




ACCEPTED AS FILED as of July 8, 2020, and the Clerk of the Court shall file it as a separate

entry on the docket. It is further

       ORDERED that the Motion and Incorporated Memorandum for Imposition of a Reduced

Sentence Pursuant to Section 404 of the First Step Act, ECF No. 1045, is DENIED AS MOOT.

       SO ORDERED this 8th day of July, 2020.

                                                         ________________________
                                                         REGGIE B. WALTON
                                                         United States District Judge




                                              2
